2013 WI 104

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2013AP1685-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Perry H. Friesler, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Perry H. Friesler,
                                  Respondent.



                           DISCIPLINARY PROCEEDINGS AGAINST Friesler

OPINION FILED:          December 26, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           ABRAHAMSON, C.J., concurs. (Opinion filed.)
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2013 WI 104
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.       2013AP1685-D


STATE OF WISCONSIN                              :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Perry H. Friesler, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
              Complainant,
                                                                  DEC 26, 2013
      v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Perry H. Friesler,

              Respondent.




      ATTORNEY       disciplinary       proceeding.        Attorney's         license

revoked.



      ¶1      PER CURIAM.      Attorney Perry H. Friesler has filed a

petition      for   the    consensual    revocation       of    his      license      to

practice     law    in   Wisconsin   pursuant   to     SCR     22.19.1       Attorney

      1
       SCR 22.19 provides as follows:                Petition for consensual
license revocation.

           (1) An attorney who is the subject of an
      investigation   for   possible  misconduct   or   the
      respondent in a proceeding may file with the supreme
      court a petition for the revocation by consent or his
      or her license to practice law.
                                                            No.     2013AP1685-D



Friesler     states   in   his   petition   that   he   cannot    successfully

defend against multiple allegations of misconduct in connection

with two grievances that the Office of Lawyer Regulation (OLR)

is currently investigating.

       ¶2    Attorney Friesler was admitted to the practice of law

in 1968.      His license is currently suspended for nonpayment of

dues   and   failure   to   comply   with   trust   account      certification

requirements.



            (2) The petition shall state that the petitioner
       cannot successfully defend against the allegations of
       misconduct.

            (3) If a complaint has not been filed, the
       petition shall be filed in the supreme court and shall
       include the director's summary of the misconduct
       allegations being investigated.   Within 20 days after
       the date of filing of the petition, the director shall
       file in the supreme court a recommendation on the
       petition.   Upon a showing of good cause, the supreme
       court may extend the time for filing a recommendation.

            (4) If a complaint has been filed, the petition
       shall be filed in the supreme court and served on the
       director and on the referee to whom the proceeding has
       been assigned. Within 20 days after the filing of the
       petition, the director shall file in the supreme court
       a response in support of or in opposition to the
       petition and serve a copy on the referee.       Upon a
       showing of good cause, the supreme court may extend
       the time for filing a response.     The referee shall
       file a report and recommendation on the petition in
       the supreme court within 30 days after receipt of the
       director's response.

            (5) The supreme court shall grant the petition
       and revoke the petitioner's license to practice law or
       deny the petition and remand the matter to the
       director or to the referee for further proceedings.

                                       2
                                                                        No.     2013AP1685-D



       ¶3     Attached         to        Attorney      Friesler's        petition        for

revocation is a summary of misconduct allegations in two matters

that have not yet been fully investigated by the OLR.                                  Both

matters     involved       Attorney       Friesler     allegedly       misappropriating

funds belonging to an estate in which he served as personal

representative and attorney.                   In one estate matter in Ozaukee

County, the Estate of H.A.L., Attorney Friesler is alleged to

have misappropriated $72,500 in estate funds.                         In another estate

matter      in    Milwaukee         County,      the   Estate    of     L.P.,     Attorney

Friesler         is    alleged      to    have      misappropriated       approximately

$105,250 in estate funds, although Attorney Friesler claims this

amount should be offset by $17,860, the amount he invoiced the

estate for fees.           The OLR states that it is investigating claims

that   in    both        estate     matters,       Attorney     Friesler       engaged    in

misconduct involving dishonesty, deceit, or misrepresentation;

committed        trust    account        violations;     and    failed     to    act   with

reasonable diligence and promptness in representing his clients.

See SCRs 20:8.4(c), 20:1.15(b) and (d), and 20:1.3.
       ¶4     Attorney Friesler's petition for consensual revocation

states that he cannot successfully defend himself against the

allegations of professional misconduct set forth in the OLR's

summary of the matters being investigated.                      His petition asserts

that he is seeking consensual revocation freely, voluntarily,

and knowingly.           Attorney Friesler states that he understands he

is   giving       up     his   right      to   contest    the    OLR's        allegations.

Attorney Friesler is represented by counsel in this disciplinary
matter.
                                               3
                                                                      No.        2013AP1685-D



     ¶5    The       OLR     has    filed        a    recommendation        on     Attorney

Friesler's     petition       for   consensual          license    revocation.            See

SCR 22.19(3).        The OLR states that revocation is warranted and

necessary.     The OLR's recommendation also contains a restitution

request.       The    OLR    states     that         Attorney    Friesler        should    be

ordered to pay restitution in the amount of $72,500 to the State

Bar of Wisconsin Lawyers' Fund for Client Protection (the Fund),

which has approved and paid a $72,500 reimbursement application

filed by successor counsel for the Estate of H.A.L.                               Regarding

the Estate of L.P., the OLR states that Attorney Friesler should

be ordered to pay restitution to the estate in the amount of

$105,250, less any offset for Attorney Friesler's fees which are

determined to be properly chargeable to the estate.                              As stated

above, Attorney Friesler claims entitlement to $17,860 in fees

for his work on the Estate of L.P.

     ¶6    Having       reviewed      Attorney          Friesler's     petition,          the

OLR's summary of the matters it is investigating, and the OLR's

recommendation        on     Attorney       Friesler's          petition,    we      accept
Attorney Friesler's petition for the revocation of his license

to practice law in Wisconsin.                See SCRs 22.19(1), (2), and (5).

The seriousness of Attorney Friesler's misconduct demonstrates

the need to revoke his law license to protect the public, the

courts, and the legal system from the repetition of misconduct;

to   impress     upon      Attorney     Friesler         the     seriousness        of    his

misconduct;     and     to    deter     other        attorneys     from     engaging       in

similar misconduct.           See In re Disciplinary Proceedings Against
Arthur, 2005 WI 40, ¶78, 279 Wis. 2d 583, 694 N.W.2d 910.
                                             4
                                                                 No.        2013AP1685-D



    ¶7     Concerning      restitution,         we   determine       that     Attorney

Friesler   should    be    required   to       pay   $72,500    to    the     Fund    in

connection with the losses caused by his actions as personal

representative of the Estate of H.A.L.                     We further determine

that Attorney Friesler should be required to pay restitution to

the Estate of L.P. in the minimum amount of $87,390.                        We direct

the OLR and Attorney Friesler to confer and attempt to reach a

stipulation within 30 days from the date of this order as to

what amount of Attorney Friesler's $17,860 fee claim is properly

chargeable to the Estate of L.P.                 If a stipulation cannot be

reached,   we   order     that   as   a       condition    of   reinstatement        of

Attorney Friesler's license, Attorney Friesler shall furnish a

complete accounting and prove that he has settled all claims

related to the $17,860 potentially owed to the Estate of L.P.

See SCR 22.29(4m) (a lawyer petitioning for reinstatement must

prove that he or she has made restitution to or settled all

claims of persons harmed by the lawyer's misconduct, or must

explain the failure or inability to do so); see also In re
Disciplinary Proceedings Against Mularski, 2010 WI 113, ¶¶35,

37, 329 Wis. 2d 273, 787 N.W.2d 834 (revoking attorney's license

and requiring attorney to show he made full restitution to his

clients at such time as he would seek reinstatement).

    ¶8     Because        Attorney    Friesler            petitioned        for      the

consensual revocation of his Wisconsin law license before the

appointment of a referee, and because the OLR has not requested

the imposition of costs, we do not assess the costs of this
disciplinary proceeding against Attorney Friesler.
                                          5
                                                            No.   2013AP1685-D



    ¶9     IT IS ORDERED that the petition for consensual license

revocation is granted.

    ¶10    IT IS FURTHER ORDERED that the license of Perry H.

Friesler to practice law in Wisconsin is revoked, effective the

date of this order.

    ¶11    IT IS FURTHER ORDERED that within 60 days of the date

of this order Perry H. Friesler shall pay restitution in the

amount of $72,500 to the Wisconsin Lawyers' Fund for Client

Protection and in the amount of $87,390 to the Estate of L.P.

    ¶12    IT    IS   FURTHER   ORDERED   that    the    Office   of   Lawyer

Regulation and Perry H. Friesler shall confer and attempt to

reach a stipulation within 30 days from the date of this order

as to what amount of Perry H. Friesler's $17,860 fee claim is

properly chargeable to the Estate of L.P.                If a stipulation

cannot be reached, we order that as a condition of reinstatement

of Perry H. Friesler's license, Perry H. Friesler shall furnish

a complete accounting and prove that he has settled all claims

related to the $17,860 potentially owed to the Estate of L.P.
    ¶13    IT IS FURTHER ORDERED that, to the extent he has not

already   done   so,   Perry    H.   Friesler    shall   comply    with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been revoked.




                                      6
                                                No.   2013AP1685.ssa




    ¶14   SHIRLEY S. ABRAHAMSON, C.J.   (concurring).    The court

has not been advised whether any criminal prosecution has been

undertaken.




                               1
    No.   2013AP1685.ssa




1